 

Exhibit 10.1

 



2017 Restricted Stock Unit Award Plan

 

1.General Description.

 

The Plan provides for grants of restricted stock units to employees, consultants
and Non-Employee Directors of the Company and its Subsidiaries.

 

The purpose of the Plan is to attract, motivate and retain experienced and
knowledgeable employees and consultants by offering additional stock based
compensation and incentives to defer and potentially enhance their compensation
and to encourage stock ownership in the Company, and to attract and retain
qualified directors.

 

This Plan is intended to comply with Section 409A of the Internal Revenue Code
of 1986, as amended, in order to avoid compensation deferred under the Plan
which is subject to Code Section 409A from being included in the gross income of
Participants under Code Section 409A and the Plan shall be interpreted
consistent with such intent.

 

2.Definitions.

 

The following definitions shall be applicable throughout the Plan:

 

“Board” means the Board of Directors of the Company.

 

“Cash Settled Restricted Stock Units” is defined in Section 7(d).

 

“Cause” means, with respect to termination of a Participant's employment, or
termination of a Participant’s service as a Non-Employee Director, or
termination of a Participant’s consulting relationship with the Company or a
Subsidiary, the occurrence of any one or more of the following:

 

(a)                 in the case of a (A) Non-Employee Director, (B) a
non-employee consultant, or (C) an employee where there is no employment, change
in control or similar agreement in effect between the Participant and the
Company or a Subsidiary at the time of the grant of the Restricted Stock Unit
award, or where there is such an agreement but the agreement does not define
“cause” (or similar words), the finding by the Board or the Committee, in the
exercise of good faith and reasonable judgment, that: (1) except in the case of
a Non-Employee Director, Participant breached his or her employment or service
contract or any other agreement (whether verbal or written) with the Company or
a Subsidiary, (2) Participant has been engaged in disloyalty to the Company or a
Subsidiary, including, without limitation, fraud, embezzlement, theft, or proven
dishonesty in the course of his or her employment or service with the Company or
a Subsidiary; (3) Participant has been convicted of a felony; (4) Participant
has committed gross negligence or willful misconduct in the course of his or her
employment or service with the Company or a Subsidiary, or (5) Participant has
disclosed trade secrets or confidential information of the Company, a Subsidiary
or a third party to persons not entitled to receive such information.

 

(b)                in the case of an employee where there is a written
employment, change in control or similar agreement in effect between the
Participant and the Company or a Subsidiary at the time of the grant of the
Restricted Stock Unit award that defines “cause” (or similar words), the
termination of an employment arrangement that is or would be deemed to be for
“cause” (or similar words) as defined in such agreement.

 

“Change in Control - Plan” means in one or a series of related transactions any
of the following: (a) the acquisition (other than solely from the Company) by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) other than the Company or any Subsidiary of the
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than sixty-six and 2/3 percent (66.66%) of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Voting Securities”); (b) a
reorganization, merger, consolidation, share exchange, recapitalization,
business combination or similar combination involving the Company or its capital
stock (a “Business Combination”), other than a Business Combination in which
more than thirty-three and 1/3 percent (33.33%) of the combined voting power of
the outstanding voting securities of the surviving or resulting entity
immediately following the Business Combination is held by the persons who,
immediately prior to the Business Combination, were the holders of the Voting
Securities; (c) a sale or other transfer (other than license) of all or
substantially all of the Company’s assets (measured by the value or earning
power of the assets), including, without limitation, the sale by the Company of
its rights under license agreements or similar agreements relating to its
technology (including the sale of royalty payment amounts payable to the Company
or its shareholders under such agreements); (d) the license or similar agreement
by the Company to a third party or third parties, in one or more transactions,
of all rights in and to the Company’s technology and, as a result of such
transactions, all or substantially all of the Company’s activities consist of
monitoring such arrangements and collecting fees and payments due thereunder; or
(e) a complete liquidation or dissolution of the Company.

 



 

 

 

“Change in Control – Section 409A” shall mean a Change in Control – Plan, except
to the extent that (and only to the extent that) such Change in Control – Plan
does not qualify as a change (a) in the ownership or effective control of the
Company, or (b) in the ownership of a substantial portion of the assets of the
Company, under Section 409A of the Code.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” shall mean the Compensation Committee, if any, appointed by the
Board under Section 4 hereof.

 

“Common Stock” or “Stock” means shares of common stock, par value $.01 per
share, of the Company, including any rights attendant thereto upon issuance of
the shares, together with any restrictions, limitations or conditions of and to
such rights and such other stock or other securities or property into which the
Stock (or such rights) may be converted or for which it is exchanged or
substituted (and any credits thereon), pursuant to Section 10.

 

“Company” means Acura Pharmaceuticals, Inc. and its successors.

 

“Disability” means

 

(a)                 in the case of (A) a Non-Employee-Director or (B) an
employee where there is no employment, change in control or similar agreement in
effect between the Participant and the Company or a Subsidiary at the time of
the grant of the Restricted Stock Unit award, or where there is such an
agreement but the agreement does not define “disability” (or similar words),
then “Disability” means the Participant: (1) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; (2) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees and/or directors of the Company or a Subsidiary; (3) is
determined to be totally disabled by the Social Security Administration; or (4)
any other permitted definition of disability under Section 409A of the Code and
the regulations promulgated thereunder, and

 

(b)                in the case where there is a written employment, change in
control or similar agreement in effect between the Participant and the Company
or a Subsidiary at the time of the grant of the Restricted Stock Unit award that
defines “disability” (or similar words), the termination of an employment
arrangement that is or would be deemed to be for “disability” (or similar words)
as defined in such agreement.

 

“Effective Date” shall be the date this Plan is approved by the shareholders of
the Company.

 

“Eligible Participant” means a Non-Employee Director serving as a director on
the date of grant, a consultant providing services to the Company or a
Subsidiary on the date of grant, or an employee employed by the Company or a
Subsidiary on the date of grant.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, as of any date, the fair market value of Common Stock
determined as follows:

 

(i)If the Common Stock is listed on any established stock exchange (including
the Nasdaq Capital Market) or quoted on the OTCQB or OTCQX its Fair Market Value
shall be the closing sales price for such stock as quoted on such exchange or
system for the preceding day on which sales of Common Stock were reported, as
such price is reported in The Wall Street Journal or such other source as the
Board deems reliable;

 



2 

 

 

(ii)If the Common Stock is quoted by a recognized securities dealer but selling
prices are not reported, its Fair Market Value shall be the mean between the
closing bid and asked prices for the Common Stock on the preceding day on which
sales of Common Stock were reported, as reported in The Wall Street Journal or
such other source as the Board deems reliable; or

 

(iii)In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.

 

“Non-Employee Director” has the definition set forth in Rule 16b-3(b)(3)(i) of
the Exchange Act.

 

“Participant” means each Company or Subsidiary employee, consultant or
Non-Employee Director who has been granted a Restricted Stock Unit award.

 

“Plan” means the Acura Pharmaceuticals, Inc. 2017 Restricted Stock Unit Award
Plan, as set forth herein and as it may be amended from time to time.

 

“Restricted Stock Unit Award Agreement” means an agreement described in Section
5(a) and Section 9(j).

 

“Restricted Stock Units” or “RSUs” means an award of Stock Units credited
pursuant to Section 5, which Stock Units are subject to vesting and other
restrictions as set forth herein.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Stock Unit” means a non-voting unit of measurement that is (a) deemed for
bookkeeping purposes to be equivalent to one outstanding share of Stock solely
for purposes of determining benefits under the Plan, (b) credited to a
Participant's Stock Unit Account pursuant to the grant of Restricted Stock Units
under Section 5; and (c) payable solely in a share of Stock, on a one-for-one
basis, except in the case of Cash Settled Restricted Stock Units which are
settled in cash (as provided herein).

 

“Stock Unit Account” means the bookkeeping account maintained by the Company for
each Eligible Participant that is credited with Stock Units in accordance with
the Plan.

 

“Subsidiary” means any entity of which a majority of the outstanding voting
stock or voting power is beneficially owned directly or indirectly by the
Company.

 

3.Effective Date; Duration.

 

The Effective Date shall be the date on which the Company’s shareholders approve
this Plan. RSUs may be distributed under the Plan until November 7, 2027. The
Plan shall continue in effect until all matters relating to Stock Units and the
administration of the Plan have been completed and all payments of such
compensation have been made.

 

4.Administration.

 

The Company’s Board of Directors or the Compensation Committee of the Board, as
designated by the Board, shall administer the Plan. If appointed by the Board,
the Committee shall be constituted so as to permit the Plan to continue to
comply with Rule 16b-3, as currently in effect or as hereafter modified or
amended. The Committee appointed by the Board of Directors shall consist of not
less than two members of the Board of Directors, to administer the Plan on
behalf of the Board of Directors, subject to such terms and conditions as the
Board of Directors may prescribe. Once appointed, the Committee shall continue
to serve until otherwise directed by the Board of Directors. From time to time,
the Board of Directors may increase the size of the Committee and appoint
additional members thereof, remove members (with or without cause), and appoint
new members in substitution therefor, fill vacancies however caused, or remove
all members of the Committee and thereafter directly administer the Plan;
provided, however, that at no time shall a Committee of less than two members
administer the Plan. Notwithstanding anything to the contrary contained herein,
no member of the Committee shall serve as such under this Plan unless such
person is a “Non-Employee Director” within the meaning of Rule 16b-3(b)(3)(i) of
the Exchange Act.

 



3 

 

 

A majority of the entire Committee shall constitute a quorum, and the action of
the majority of the Committee members present at any meeting at which a quorum
is present shall be the action of the Committee. The Committee shall have all of
the powers and duties set forth herein, as well as such additional powers and
duties as the Board of Directors may delegate to it; provided, however, that the
Board of Directors expressly retains the right in its sole discretion (i) to
elect and to replace the members of the Committee, and (ii) to terminate or
amend this Plan in any manner consistent with applicable law.

 

The Committee shall have the authority, subject to the provisions of this Plan,
to establish, adopt and revise such rules, regulations and forms and agreements
and to interpret the Plan and make all such determinations relating to the Plan
as it may deem necessary or advisable. The Committee shall also have the
authority, subject to the provisions of the Plan, to delegate ministerial,
day-to-day administrative details and non-discretionary duties and functions to
officers and employees of the Company. The Committee's interpretation of the
Plan or any awards granted pursuant hereto and all decisions and determinations
by the Committee with respect to the Plan shall be final, binding, and
conclusive on all parties. Notwithstanding any provisions of this Plan or any
Restricted Stock Unit Award Agreement to the contrary, all discretionary
interpretations, decisions or determinations of the Board or the Committee with
respect to the Plan and all RSUs awarded under the Plan shall be made in
accordance with the express terms of the Plan and applicable Restricted Stock
Unit Award Agreement in the exercise of good faith and reasonable judgment.

 

Notwithstanding any contrary provision of this Section 4, the Board shall
administer the Plan, and the Committee shall exercise no discretion with respect
to any grants to Non-Employee Directors. In the administration of the Plan with
respect to Non-Employee Directors, the Board shall have all of the authority and
discretion otherwise granted to the Committee with respect to the administration
of the Plan.

 

5.Restricted Stock Units.

 

(a)                 Restricted Stock Units may be granted at any time and from
time to time as determined by the Board or the Committee. Each Restricted Stock
Units grant will be evidenced by a Restricted Stock Award Agreement that will
specify such other terms and conditions as Board or the Committee, in its sole
discretion, will determine, including all other applicable terms, conditions and
restrictions related to the grant, vesting and the number of Restricted Stock
Units not otherwise set forth in this Plan.

 

(b)                Vesting Period. The Board or the Committee shall determine
the vesting of a Restricted Stock Unit award granted under Section 5(a), and
shall set forth such vesting in the Restricted Stock Unit Award Agreement.

 

(c)                 Acceleration of Vesting. Notwithstanding Section 5(b),
unless expressly provided otherwise in the Restricted Stock Unit Award
Agreement, each Restricted Stock Unit award shall become fully and immediately
vested and nonforfeitable to the Participant upon the occurrence of any of the
following events:

 

(1)                a Participant's service as an employee of the Company is
terminated by the Company without Cause or due to Participant’s death or
Participant’s Disability, or in the case of a Non-Employee Director,
Participant’s death or Disability or Participant is not renominated as a
director (other than for “Cause” or refusal to stand for re-election) or is not
elected by the Company’s stockholders, if nominated; or

 

(2)                a Change in Control - Plan.

 

6.Dividend and Voting Rights.

 

Unless expressly provided for in a Participant’s Restricted Stock Unit Award
Agreement, a Participant shall have no rights as a stockholder of the Company,
no dividend rights and no voting rights, with respect to the RSUs and any shares
of Common Stock underlying or issuable in respect of such RSUs until such shares
of Common Stock are actually issued to and held of record by the Participant. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate for such
RSU.

 



4 

 

 

7.Restrictions, Distributions and Changes to Distributions; Payment of Units.

 

(a)                 Time and Manner of Distribution. Payment of vested Stock
Units in a Participant's Stock Unit Account in accordance with Section 7(b)
shall be made on the earlier of (i) a Change in Control – Section 409A, or (ii)
the distribution dates specified in Section 7(b) and 7(c) as applicable, subject
to Section 7(e). In the event of a payment pursuant to a Change in Control –
Section 409A under Section 7(a)(i), such payment shall be made in a lump sum
payment as soon as administratively practicable following consummation of said
Change in Control – Section 409A, subject to Section 7(e). The date of the
Change in Control – Section 409A is the scheduled distribution date for purposes
of the Plan. In the event of a payment under Section 7(a)(ii), such payment
shall be made as specified in Section 7(b) and 7(c) as applicable; provided,
however, that in the event of a Change in Control – Section 409A all of
Participant’s undistributed Stock Units as of consummation of said Change in
Control – Section 409A shall be paid to Participant in a lump sum as soon as
administratively practicable, regardless of the payment dates set forth in
Section 7(b) or 7(c), subject to Section 7(e).

 

(b)                Standard Payments. Subject to Sections 7(a) and 7(c) hereof,
unless a Restricted Stock Unit Award Agreement otherwise provides, with respect
to any Restricted Stock Units granted to a Participant that become vested and
non-forfeitable pursuant to the terms hereof and the applicable Restricted Stock
Unit Award Agreement, such Restricted Stock Units shall be paid on the first
business day of the year after the year in which they become vested and
non-forfeitable (which is the scheduled distribution date for purposes of the
Plan), or as soon thereafter as administratively practicable, subject to Section
7(e).

 

(c)                 Deferral By Company. Subject to Section 7(a), at the
discretion of the Committee, a Restricted Stock Unit Award for a Participant may
provide for a date or dates of distribution occurring after the vesting date,
and in such case payment shall be made on such distribution dates as specified
in the applicable Restricted Stock Unit Award Agreement (which are the scheduled
distribution dates for purposes of the Plan), subject to Section 7(e).

 

(d)                Cash Settled Restricted Stock Units. Unless otherwise
provided in a Restricted Stock Unit Award Agreement, and subject to the
restrictions provided in Section 9(n) a Non-Employee Director may elect, at any
time prior to payment of Restricted Stock Units granted in a Restricted Stock
Units Award Agreement that up to 40% of such Restricted Stock Units be settled
in cash (“Cash Settled Restricted Stock Units”).

 

(e)                 Payment of Units. Upon the occurrence of the distribution
events set forth in Section 7(a), 7(b), and 7(c), other than with respect to
Cash Settled Restricted Stock Units, the Company shall deliver a number of
shares of Stock equal to the number of vested Stock Units to which the
Participant is then entitled under the terms of the Plan and the Restricted
Stock Unit Award Agreement upon receipt from Participant of the par value of
such shares of Stock, which amount must be received or withheld within thirty
days of the scheduled distribution date, set forth in Section 7(a), 7(b) or
7(c), as applicable, and in the Participant’s tax year in which the scheduled
distribution date falls. In lieu of requiring cash payment of such par value,
the Company may, it its discretion or shall at the Participant’s election,
subject to Section 9(n), accept payment of any such par value by withholding
from Stock payments a number of whole shares of Stock whose value is equal to
the amount of such par value. Valuation for these purposes shall be the Fair
Market Value on the scheduled distribution date referenced in Sections 7(a),
7(b) and 7(c). Upon the occurrence of the distribution events set forth in
Section 7(a), 7(b) or 7(c) with respect to Cash Settled Restricted Stock Units,
the Company shall deliver to the Participant cash equal to (A) Fair Market Value
of the Common Stock on the scheduled distribution date less one cent par value
multiplied by (B) the number of such Cash Settled Restricted Stock Units as
calculated pursuant to the Participant’s election form.

 

(f)                  Forfeiture of Unvested Units. Except as provided in Section
5(c) of the Plan or in a Participant’s Restricted Stock Unit Award Agreement, to
the extent any portion of a Participant's RSUs have not become vested upon the
date the Participant's services as an employee, consultant or Non-Employee
Director terminate, such RSUs shall be forfeited and the unvested portion of the
RSU award shall automatically terminate without any other action by the
Participant or the Participant’s Beneficiary as the case may be and without
payment of consideration by the Company.

 



5 

 

 

8.Shares Subject to the Plan; Share Limits.

 

(a)                 Share Limits. Subject to the provisions of Section 10 of the
Plan, the maximum aggregate number of shares of Common Stock which may be issued
under the Plan is 1,500,000 (the “Pool”) of Common Stock. Such shares may be
authorized, but unissued, or reacquired Common Stock. Shares issued in payment
of any Restricted Stock Units granted under the Plan shall be counted against
the Pool as one share for every one share actually issued in payment of such
Restricted Stock Units. Issuance of cash for Cash Settled Restricted Stock Units
shall diminish the Pool as if a share had been exchanged for each RSU settled in
cash.

 

(b)                Shares withheld by the Company as payment of par value or
applicable withholding taxes in connection with any award under the Plan, shall
not be available for subsequent awards under the Plan. Shares that are subject
to or underlie awards which expire or for any reason are cancelled or
terminated, are forfeited, fail to vest, or for any other reason are not paid or
delivered under the Plan shall again be available for subsequent awards under
the Plan.

 

9.General.

 

(a)                 Government and Other Regulations. The obligation of the
Company to credit Stock Units, issue or deliver Stock or otherwise make payments
under the Plan are subject to compliance with all applicable laws, rules, and
regulations (including, without limitation, federal and state securities laws),
and to such approvals by any listing, agency, or regulatory or governmental
authorities as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith. Any securities issued or delivered under the
Plan shall be subject to such restrictions, and the person acquiring such
securities shall, if requested by the Company, provide such assurances and
representations to the Company, as the Company may deem necessary or advisable
to assure compliance with all applicable legal requirements.

 

(b)                Tax and Withholding. The Company has the right to require the
person receiving Stock to pay to the Company the amount of any federal, state
and local taxes which the Company is required to withhold upon the delivery of
Stock. In lieu of requiring cash payment of any such taxes, the Company shall at
its election or at the Participant’s election, instead withhold from said
Participant’s Stock payments a number of shares of Stock whose value is equal to
the amount of such taxes. Valuation for this purpose shall be the Fair Market
Value on the scheduled distribution date.

 

(c)                 Beneficiaries.

 

(1)                Beneficiary Designation. Each Eligible Participant may
designate in writing the Beneficiary or Beneficiaries (as defined in Section
9(c)(2)) whom such Eligible Participant desires to receive any amounts payable
under the Plan after his or her death. Beneficiary designations shall be
effective on the date such written designation is received by the Corporate
Secretary. An Eligible Participant may from time to time change his or her
designated Beneficiary or Beneficiaries without the consent of such Beneficiary
or Beneficiaries by filing a new designation in writing with the Corporate
Secretary. However, if a married Eligible Participant wishes to designate a
person other than his or her spouse as Beneficiary, such designation shall be
consented to in writing by the spouse. The Eligible Participant may change any
election designating a Beneficiary or Beneficiaries without any requirement of
further spousal consent if the spouse's consent so provides. Notwithstanding the
foregoing, spousal consent shall not be necessary if it is established that the
required consent cannot be obtained because the spouse cannot be located or
because of other circumstances prescribed by the Board or the Committee. The
Company and the Board or the Committee may rely on the Eligible Participant's
designation of a Beneficiary or Beneficiaries last filed in accordance with the
terms of the Plan.

 

(2)                Definition of Beneficiary. An Eligible Participant's
“Beneficiary” or “Beneficiaries” shall be the person, persons, trust or trusts
so designated by the Eligible Participant or, in the absence of such
designation, entitled by will or the laws of descent and distribution to receive
the Eligible Participant's benefits under the Plan in the event of the Eligible
Participant's death, and shall mean the Eligible Participant's executor or
administrator if no other Beneficiary is identified and able to act under the
circumstances.

 

(d)                Non-transferability. Except as provided in Section 9(c) and
in this Section 9(d), a Participant’s rights and interests under the Plan in
respect of RSUs, including Stock or cash deliverable under or in respect
thereof, may not be assigned, pledged, or transferred. The Committee may, in its
discretion, authorize all or a portion of the RSUs to be granted to a
Participant to be on terms which permit transfer by such Participant to (i) the
spouse, children or grandchildren of the Participant (the “Immediate Family
Members”), (ii) a trust or trusts for the exclusive benefit of such Immediate
Family Members, or (iii) a partnership in which such Immediate Family Members
are the only partners, provided that (x) there may be no consideration for any
such transfer, (y) subsequent transfers of transferred of RSUs shall be
prohibited except those made by will or by the laws of descent or distribution,
and (z) such transfer is approved in advance by the Committee. Following
transfer, any such RSUs shall continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer, provided that for
purposes of determining the party entitled to exercise under the RSU, the term
“Participant” shall be deemed to refer to the transferee. The termination of
service as an employee, non-employee director or consultant shall continue to be
applied with respect to the original Participant, following which the RSUs shall
be exchangeable for Stock by the transferee only to the extent, and for the
periods specified in Section 7 of the Plan and in the Restricted Stock Unit
Award Agreement.

 



6 

 

 

(e)                 Expenses. All expenses incurred by the Company associated
with adoption and administration of this Plan, including all legal expenses
related to drafting this Plan and related documents, shall be borne solely by
the Company.

 

(f)                  Titles and Headings. The titles and headings of the
sections in the Plan are for convenience of reference only, and in the event of
any conflict, the text of the Plan, rather than such titles or headings, shall
control.

 

(g)                Governing Law. The validity of the Plan or any of its
provisions and any agreements entered into under the Plan shall be construed,
administered and governed in all respects under the laws of the State of New
York. If any provisions of the Plan shall be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective.

 

(h)                Limitation on Participants’ Rights; Unfunded Plan.
Participation in the Plan shall not give any person the right to continued
employment or any rights or interests other than as expressly provided herein.
No Participant shall have any right to any payment or benefit hereunder except
to the extent provided herein. The Plan shall create only a contractual
obligation on the part of the Company as to such amounts and shall not be
construed as creating a trust or fiduciary relationship between the Company, the
Board, the Committee, and any Participant or other person. Participants and
their Beneficiaries shall have no legal or equitable rights, claims, or interest
in any specific property or assets of the Company. No assets of the Company
shall be held under any trust, or held in any way as collateral security for the
fulfilling of the obligations of the Company under this Plan. Any and all of the
Company's assets shall be, and remain, the general unpledged, unrestricted
assets of the Company. The Company's obligation under the Plan shall be merely
that of an unfunded and unsecured promise of the Company to pay benefits in the
future, and the rights of the Participants and Beneficiaries shall be no greater
than those of unsecured general creditors.

 

(i)                  Rights with Respect to Stock Units. A Participant's Stock
Unit Account shall be a memorandum account on the books of the Company. The
Stock Units credited to such account shall be used solely as a device to
determine the number of shares of Stock (or cash in the case of Cash Settled
Restricted Stock Units) to be eventually distributed to the Participant, subject
to applicable vesting requirements, in accordance with the Plan. The Stock Units
shall not be treated as property or as a trust fund of any kind. No Participant
shall be entitled to any voting dividend, or other stockholder rights with
respect to Stock Units credited under the Plan.

 

(j)                  Restricted Stock Unit Award Agreements. Each Restricted
Stock Unit award granted to an Eligible Participant under the Plan shall be
evidenced by a writing approved by the Board or the Committee and will contain
the terms and conditions consistent with the Plan as approved by the Board or
the Committee relating to the RSUs. This Plan and each Restricted Stock Unit
Award Agreement granted to an Eligible Participant under the Plan shall be
binding upon, and inure to the benefit of, any successor or successors of the
Company, except to the extent that the Board or the Committee and each
Participant having executed a Restricted Stock Unit Award Agreement determine
otherwise as evidenced by a writing signed by both parties.

 

(k)                Plan Construction. By its approval of the Plan, the Board
intends that the transactions contemplated by the Plan satisfy and be
interpreted in a manner that satisfies the applicable requirements of Rule 16b-3
promulgated under the Exchange Act so that, among other transactions, the
crediting of Stock Units and payment in Stock will be entitled to the benefits
of Rule 16b-3 or other exemptive rules under the Exchange Act.

 



7 

 

 

(l)                  Notices. Any notice to be given under the terms of this
Plan shall be in writing and addressed to the Company at its principal office,
to the attention of the Corporate Secretary, and to the Participant at his or
her last address of record, or at such other address as either party may
designate in writing to the other for the purposes of notices in respect of
RSUs.

 

(m)               In the event the Board determines that it is not necessary to
collect par value in exchange for issuances of Stock hereunder in exchange for
RSUs then the Board may eliminate (i) the par value payment required in
connection with a distribution of Stock, and (ii) the deduction of par value in
calculating amounts to be paid under Cash Settled Restricted Stock Units.

 

(n) In the event the Board determines that under the terms of any preferred
stock that may be issued by the Company or the terms of any credit agreement,
loan agreement or financing arrangement (collectively, “Loan”), whether existing
on the Effective Date or entered into or amended thereafter, that (i)
withholding of RSUs or shares of stock exchangeable for RSUs for payment of
taxes or par value or (ii) settlement of Cash Settled Restricted Stock Units,
would violate a covenant, representation, warranty or other agreement contained
in such Loan (including, without limitation, limits on repurchase or redemption
of Common Stock or derivatives thereof), then in the case of subparagraph (i)
the Company shall not be required to withhold such RSUs and/or shares of Common
Stock and the Participant shall make such payment in cash, and in the case of
subparagraph (ii), such Cash Settled Restricted Stock Units shall be settled in
Common Stock.

 

10.Changes in Capital Structure.

 

Upon or in contemplation of any reclassification, recapitalization, stock split
(including a stock split in the form of a stock dividend) or reverse stock
split; any merger, combination, consolidation or other reorganization; any
split-up; spin-off, or similar extraordinary dividend distribution in respect of
the Stock (whether in the form of securities or property); any exchange of Stock
or other securities of the Company, or any similar, unusual or extraordinary
corporate transaction in respect of the Stock; or a sale of substantially all
the assets of the Company as an entirety; then the Board shall, in such manner,
to such extent (if any) and at such time as it deems appropriate and equitable
in the circumstances in the Board’s exercise of good faith and reasonable
judgment, proportionately adjust any or all of (a) the number and type of shares
of Stock (or other securities or property) that thereafter may be made the
subject of Stock Units and Stock Unit Accounts (including the specific maximum
and numbers of shares set forth elsewhere in the Plan), (b) the number, amount
and type of shares of Stock (or other securities or property) payable in respect
of Stock Units, and (c) and the number and type of Stock Units (both credited
and vested) under the Plan.

 

11.Amendments and Termination.

 

The Board (but only upon shareholder approval if such approval is required by
(i) the rules of the exchange on which the Company’s stock is listed, (ii) under
New York law or (iii) any other applicable law or regulation) shall have the
right to amend the Plan (including outstanding awards) in whole or in part from
time to time or may at any time suspend or terminate the Plan; provided,
however, that no amendment or termination shall cancel or otherwise adversely
affect in any way, without his or her written consent, any Participant's rights
with respect to Stock Units credited to his or her Stock Unit Account and no
amendment or termination shall accelerate payment of any benefit which is
subject to the rules of Section 409A of the Code in a manner that would violate
the distribution rules of Section 409A of the Code. Notwithstanding the
foregoing, Participant consent shall not be required to the extent that the
Board determines that applicable law requires amendment or termination of the
Plan to preserve the intended tax benefits to the Participants and the Company
hereunder. Any amendments authorized hereby shall be stated in an instrument in
writing, and all Participants (subject to any applicable consent requirement
above) shall be bound thereby upon receipt of notice thereof. Changes
contemplated by Section 10 shall not be deemed to constitute changes or
amendments for purposes of this Section 11.

 



8 

 